COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00525-CR


CHARLES LEVI MILLER                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                         STATE


                                      ----------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                    ----------
      A jury convicted Appellant Charles Levi Miller of aggravated assault with a

deadly weapon, and the trial court sentenced him to fifteen years’ confinement on

June 16, 2010. Appellant did not file a motion for new trial, so his notice of

appeal was due July 17, 2010. See Tex. R. App. P. 26.2(a)(1) (providing that

notice of appeal must be filed within thirty days of sentencing in the absence of a

timely-filed motion for new trial).   He did not file his notice of appeal until

December 2, 2010; thus, it was untimely.


      1
       See Tex. R. App. P. 47.4.
      Accordingly, we informed Appellant by letter on December 9, 2010, that

this appeal was subject to dismissal unless Appellant or any party showed

grounds for continuing the appeal on or before December 20, 2010. Appellant

and his appointed counsel responded, but the responses do not show grounds

on which this court may rely for continuing this appeal.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. Id. The Texas Court of Criminal

Appeals has expressly held that, without a timely filed notice of appeal or motion

for extension of time, this court cannot exercise jurisdiction over an appeal. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Only the Texas Court of

Criminal Appeals may grant Appellant an out-of-time appeal. See Tex. Code

Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2010); Olivo, 918 S.W.2d at 525 n.8;

Cotton v. State, No. 02-10-00001-CR, 2010 WL 520814, at *1 (Tex. App.—Fort

Worth Feb. 11, 2010, pet. ref’d) (mem. op., not designated for publication).

      Because Appellant’s notice of appeal was untimely filed, we dismiss this

case for want of jurisdiction. See Tex. R. App. P. 26.2(a)(1), 43.2(f).

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 13, 2011




                                         2